DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  Re. Cl. 4, the limitations “the other end of the first half-annular member” in Line 4 should read “an opposing end of the first half-annular member” and the limitation “the other end of the second half-annular member” should read “an opposing end of the second half-annular member”. Re. CL. 7, the limitation “a TV” in Line 3 should read “the TV.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper part" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that the Applicant amend the limitation to read “an upper part” to overcome this issue. 
Re. Cl. 1, the limitation “the upper part of the mount body is provided with adjusting and fixing members that constrain the axial sliding of the hanging arm assembly” renders the claim indefinite in the Examiner’s position.  It is unclear what structures the Applicant is referring to in this instance.  Applicant’s specification does not clearly link this language to an illustrated structure.  However, Applicant does disclose clamps (5, Fig. 4) which function to clamp onto and secure the TV onto the mount body (1).  However, as can be seen, these clamps are not located on the mount body (1), they are provided on the hanging arm assembly (3 and 4, Fig. 4).  Therefore, it is unclear if the Applicant is intending to refer to the clamps (5) or different structures.  For the purpose of examination, the Examiner will interpret the limitation to refer to the hanging arm assembly is provided with adjusting and fixing members.  Appropriate clarification is requested.
Claim 1 recites the limitation "the axial sliding" in Line 7.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the Applicant amend the limitation to read “axial sliding” to overcome this issue.
Re. Cl. 2, the limitations “the hanging arm assembly slidably fitted and radially constrained on the upper part of the mount body comprises: the hanging arm assembly comprising a first arm and a second arm” renders the claim indefinite in the Examiner’s position.  It is unclear what the Applicant is intending to say in this instance since it is unclear how these limitations are connected or further limit one another.  It is the Examiner’s position that the limitation may be attempting to merely state that the hanging arm assembly has a first hanging arm and a second hanging arm however it is 
Claim 5 recites the limitation "the inner annular shape" in Line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that the Applicant amend the limitation to read “an inner annular shape” to overcome this issue.
Re. Cl. 7, the limitations “a method for installing a TV on the above mentioned TV mount” renders the claim indefinite since it is unclear which previous claim this claim incorporates.  Therefore, the metes and bounds of the claim cannot be properly ascertained since it is unclear which structural limitations are included in claim 7.  It is suggested that the Applicant amend claim 7 to be a distinct independent claim which does not depend from other claims to overcome this issue.  
Claim 7 recites the limitation "the back" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that the Applicant amend this limitation to read “a back” to overcome this issue.
Claim 7 recites the limitation "the assembly" in Line 4-5.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the Applicant amend this limitation to read “TV mount” to overcome this issue.
Claim 8 recites the limitation "the other hanging arm" in Line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the Applicant amend the limitation to specify one of the first or second hanging arms or otherwise amend claim 7 (e.g. as suggested above) to overcome this issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouissiere US 2008/0068784 (hereinafter Bouissiere).
Re. Cl. 1, Bouissiere discloses: A TV mount (Fig. 1), comprising a mount body (110, 122 and 124 Fig. 1) placed on a horizontal plane (see Fig. 1-2, the mount body is capable of being placed on a horizontal plane), and a hanging arm assembly (160, 162, 182, 180, Fig. 1) for fixed connection with a TV (see Fig. 1, Paragraph 0002, Lines 1-3), wherein the hanging arm assembly is slidably fitted and radially constrained on the upper part of the mount body (see Fig. 1, via 160 and 162), and wherein the upper part of the mount body is provided with adjusting and fixing members that constrain the axial sliding of the hanging arm assembly (see 160 and 162, Fig. 1 and 8-9, via a screw extending through 260s).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bouissiere in view of Tippin US 2021/0072626 (hereinafter Tippin).

    PNG
    media_image1.png
    742
    560
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    765
    533
    media_image2.png
    Greyscale

Re. Cls. 2-6, Bouissiere discloses the hanging arm assembly slidably fitted and radially constrained on the upper part of the mount body comprises: the hanging arm assembly comprising a first hanging arm (182, Fig. 1) and a second hanging arm (180, Fig. 2); the first hanging arm is provided with a first annular member (see 210, 220 Fig. 6); the upper part of the mount body is provided with a member that is geometric in shape so that used in conjunction with the first annular member (see Fig. 1); the first annular member is coupled on the member (see Fig. 1), and slidably fitted on the member (see Fig. 1, by adjusting the set screw that passes through 260 in Fig. 9, the first annular member is slidably fitted onto 124/122); the second hanging arm is provided with a connecting member (160, Fig. 10), and the connecting member is fixed to the member (see Fig. 1), the adjusting and fixing member comprises a second annular member (210 and 220 in 160, Fig. 1 and 6) and a fixing member located on the mount body (set screw which passes through 260, Fig. 1 and 9), the 8second annular member is coupled and slidably fitted on the member (see Fig. 1, by adjusting the set screw that passes through 260 in Fig. 9, the first annular member is slidably fitted onto 124/122), the fixing member, the second annular member, and the member are connected (see Fig. 1). Re. Cls. 2 and 4-6, Bouissiere does not disclose that the first annular member is muff-coupled on the member, the connecting member comprises a first half-annular member and a second half-annular member located on the second hanging arm, one end of the first half-annular member is rotatably connected to one end of the second half-annular member, the other end of the first half-annular member is fixed to the other end of the second of the half-annular member, the inner annular shape enclosed by the first half-annular member and the second half-annular (Fig. 1a and 4) which mounts a screen (104, Fig. 1a) onto a mount body (108, 106 Fig. 1a).  Re. Cl. 2, Tippin discloses a hanging arm assembly (see Fig. 4) which includes a first hanging arm and second hanging arm (see annotated figure 4), the first hanging arm is provided with a first annular member (see annotated figure 5a); the upper part of the mount body is provided with a member that is geometric in shape so that used in conjunction with the first annular member (see Fig. 4 and 5a, the first annular member and 106b match annular shapes); the first annular member is muff-coupled to on the member (see Fig. 4-5a), and slidably fitted on the member (by adjusting the fastener shown in 5a, the user can slid the first annular member relative to the member).  Re. Cl. 4-6, Tippin discloses the second hanging arm is provided with a connecting member (420, Fig. 4), and the connecting member is fixed to the member (see Fig. 4 and 5b), the connecting member comprises a first half-annular member (see annotated figure 5b) and a second half-annular member (see annotated figure 5b) located on the second hanging arm (see Fig. 5b), one end of the first half-annular member is rotatably connected to one end of the second half-annular member (see Fig. 5b, the clamp is a known rotatable clamp that is secured by tightening the illustrated fastener as evidence by and shown in more detail by Whittacre US 8905249), the other end of the first half-annular member is fixed to the other end of the second of the half-annular member (see Fig. 5b, via the illustrated fastener), the inner annular shape enclosed by the first half-annular member and the second half-(see Fig. 5b).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the set screw clamp of Bouissiere with the clamp of Tippin since Tippin states that such a modification provides horizontal support for the screen (Paragraph 0071, Lines 1-4).  Furthermore, it has been held obvious to replace one known means for another to achieve a predictable result and in this instance both Bouissiere and Tippin disclose known manners for clamping screens onto vertical supporting posts.  Therefore, such a substitution would have been obvious to one of ordinary skill in the art at the time the invention was made. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Re. Cl. 7, Bouissiere discloses: A method for installing a TV on the above mentioned TV mount (see Fig. 1, Paragraph 0043, Lines 1-3) includes the following steps: a. installing the hanging arm assembly on the back of a TV (see Fig. 1, Paragraph 0002, Lines 1-3 and Paragraph 0043, Lines 1-3); and b. lifting the TV and coupling at least one hanging arm of the assembly on the mount body (see Fig. 1-2 and Abstract, Lines 3-5).
Re. Cl. 8, Bouissiere discloses: the following step c. after step b. connecting the other hanging arm of the assembly to the mount body (by adjusting the set screw fixing 160 to the poles 122 and 124).
Re. Cl. 9, Bouissiere discloses: the flowing step before step a or step b; installing an adjusting and fixing member on the mount body for position adjustment and fixing of the TV (160 in Fig. 10; the step of installing member 160 on 122 and 124 must occur before lifting and adjusting the vertical position of 160 relative to 122 and 124).
Re. Cl. 7, Bouissiere does not disclose that the hanging arm assembly is muff-coupled to the mount body.  Tippin discloses a screen mount (Fig. 1a and 4) which mounts a screen (104, Fig. 1a) onto a mount body (108, 106 Fig. 1a).  Re. Cl. 7, Tippin discloses a hanging arm assembly (see Fig. 4) that is muff-coupled to on the member (see Fig. 4-5a), and slidably fitted on the mount body (see Fig. 4-5b).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the set screw clamp of Bouissiere with the clamp of Tippin since Tippin states that such a modification provides horizontal support for the screen (Paragraph 0071, Lines 1-4).  Furthermore, it has been held obvious to replace one known means for another to achieve a predictable result and in this instance both Bouissiere and Tippin disclose known manners for clamping screens onto vertical supporting posts.  Therefore, such a substitution would have been obvious to one of ordinary skill in the art at the time the invention was made. KSR Int’l Co. V. Teleflex Inc. 550 U.S. ___, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Oddsen US 2006/0202091, Williams US 2015/0146114, Ashe US 2013/0293719 and Bosson US 2002/0011544 disclose other known TV mounts which are presented for Applicant’s consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632